The amended complaint alleges that plaintiff is the owner of a which, by the disparaging and untruthful statements of defendants, was destroyed in that plaintiff thereby lost her source of supply of actors for the show and lost the opportunity to negotiate with prospective sponsors of the show. Defendants appeal from an order denying their motion to dismiss the amended complaint as insufficient, or for alternative relief. Order reversed, with $10 costs and disbursements, and motion to dismiss granted. The amended complaint fails to allege unequivocally any causal connection between the defendants’ statements and plaintiff’s losses. Inasmuch as the amended complaint is the second complaint in the action, and in view of the provisions of section 23 of the Civil Practice Act, leave to replead is not granted. If the amended complaint were not hereby dismissed for the reason stated, it would be dismissed for the reason that it fails to make the clarifications set forth in a prior order of the Special Term as modified by this court. (Raeder v. New York Times, 1 A D 2d 1017.) Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ., concur.